OPINION
PER CURIAM.
The defendant plead guilty to a charge of possession of cocaine in violation of AS 17.10.010. He was sentenced to pay a $5,000 fine, to imprisonment for three years with all but seven days of that period suspended, and was placed on probation for a period of three years. The state appeals on the basis that the sentence imposed is too lenient. We think that in view of the substantial fine imposed the court was not clearly mistaken in imposing the sentence it did.
The state also contends that in determining the proper sentence to be imposed, the court should have considered evidence to the effect that the defendant was attempting to sell the cocaine which he had in his possession. The court refused to do so on the basis that the defendant was charged only with possession and not with attempted sale. In so ruling the court acted within its discretion. See Szeratics v. State, 572 P.2d 63, 66 (Alaska 1977); Galaktionoff v. State, 486 P.2d 919, 924 (Alaska 1971). See also Donlun v. State, 527 P.2d 472, 474 (Alaska 1974). The state’s other evidentiary objection was waived by stipulation below.
AFFIRMED.